Citation Nr: 9913989	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death for the purposes of 
Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968; he died in February 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The 
appellant presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in September 1998.  At that time she provided 
clarification indicating that she is not seeking any benefit 
other than Dependency and Indemnity Compensation.



FINDINGS OF FACT

1.  A Board decision of May 1996 denied the appellant's claim 
for service connection for the cause of the veteran's death.

2.  The evidence added to the record since the May 1996 Board 
decision is duplicative or cumulative of evidence previously 
of record or is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cause of the veteran's death for 
Dependency and Indemnity Compensation
purposes. 

CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death for purposes of Dependency and Indemnity 
Compensation.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome).  The Board 
notes, however, that the September 1998 Statement of the Case 
provided the appellant with the appropriate laws and 
regulations pertaining to her claim, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the appellant's case is not warranted.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  For claims filed after 
October 31, 1990, however, service connection for the purpose 
of awarding compensation may not be granted for disability 
due to alcohol abuse.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (c)(2) (1998); VAOPGCPREC 2-97 (1997). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  For claims filed after October 31, 1990, service 
connection for the cause of a veteran's death for the 
purposes of Dependency and Indemnity Compensation may not be 
granted for death resulting from alcohol abuse.  VAOPGCPREC 
11-96 (1996). 

Service connection for the cause of the veteran's death was 
denied in a Board decision dated in May 1996.  In October 
1996 the appellant's motion for reconsideration of the May 
1996 decision was denied.  Generally, a claim which has been 
denied in a Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran's death certificate indicates that he died in 
February 1993 from end-stage liver disease due to cirrhosis 
of the liver, in turn considered a consequence of chronic 
alcoholism.  

At the time of the May 1996 Board decision, the record 
included service medical records which are completely 
negative for evidence of hepatitis or chronic acquired 
psychiatric disability.  The veteran was hospitalized briefly 
in December 1966 for treatment of a fever of unknown origin.  
Service personnel records show that the veteran was a heavy 
vehicle driver for an engineering battalion while in Vietnam.  

Other evidence of record in May 1996 included private 
treatment records of the veteran for 1979 to 1993 and VA 
treatment records for 1989 to 1993.  The private records 
document that while the veteran denied alcohol use in 1981, 
in 1985 he reported consuming large amounts of alcohol daily 
for the prior five years.  The veteran was thereafter 
diagnosed with chronic alcoholism and with cirrhosis and 
hepatitis secondary to chronic alcohol abuse.  The veteran 
was also diagnosed with post-traumatic stress disorder 
(PTSD), apparently based on history supplied by him.  The VA 
treatment reports document treatment for alcoholism and for 
alcoholic hepatitis since 1990.  Laboratory tests in 1992 
were negative for evidence of hepatitis A or B.  The records 
also show treatment for an anxiety disorder, which the 
appellant reported included nightmares and flashbacks of the 
veteran's experiences in Vietnam.

Also of record was the report of a January 1985 VA 
examination, as well as follow up notes and a December 1985 
letter from a VA physician explaining the results of the 
examination.  At examination the veteran complained of 
experiencing stress and depression since Vietnam with violent 
nightmares.  The veteran was diagnosed with depression and 
alcohol abuse and was evaluated for possible liver disease.  
The December 1985 letter indicates that laboratory tests 
showed moderate liver enlargement and elevated liver enzymes 
without specific evidence of irreversible liver damage, and 
that these findings were probably related to the veteran's 
daily consumption of alcohol.

The evidence of record in May 1996 also included several 
statements by the veteran, his first spouse and the 
appellant, as well as the transcript of the appellant's 
January 1995 hearing before a hearing officer and her 
November 1995 hearing before a member of the Board.  The 
statements and testimony were to the effect that the veteran 
was treated for hepatitis in service following immersion in 
contaminated water during a flash flood, that he continued to 
experience recurrences of hepatitis after service, and that 
his service hepatitis was responsible for his fatal liver 
disease; the statements averred that the veteran was a light 
drinker of alcohol until 1982 and the appellant denied that 
the veteran's fatal liver disease was alcoholic in origin.  
The statements and testimony also indicate that the veteran 
exhibited symptoms of PTSD immediately after service, and 
argued that if the veteran's alcoholism did cause his fatal 
liver damage, his alcoholism was caused by PTSD related to 
service.

The evidence of record also included October 1992 and January 
1995 statements by Terry L. Buzzard, M.D., the veteran's 
former treating physician, who concluded that the veteran 
exhibited alcoholic hepatitis and cirrhosis of the liver, but 
stated that if, as the appellant contended, the veteran was 
treated for hepatitis in service, it was possible that an 
inflammatory liver disease caused by something other than 
alcohol could have contributed to the veteran's end-stage 
liver disease.

Also of record were statements from R.R. and P.A., service 
comrades of the veteran, dated in November 1992 and August 
1995, respectively.  The statements essentially indicate that 
the veteran's unit was caught in a flash flood in Vietnam 
following which unit members became sick and the veteran was 
hospitalized.

The evidence of record in May 1996 lastly included an April 
1995 statement by Patrick M. Flynn, A.C.S.W., and a September 
1995 statement by Kamal Modir, M.D.  Mr. Flynn stated that, 
based on his review of unspecified medical records of the 
veteran, there was support in the records for a diagnosis of 
PTSD.  He also opined that the veteran had hepatitis in 
service and that the veteran's consumption of alcohol could 
have exacerbated a preexisting hepatitis condition.  Dr. 
Modir indicated that the veteran and his first wife received 
treatment from him from 1969 to 1974. 

Evidence added to the record subsequent to the May 1996 Board 
decision includes a duplicate of the August 1995 statement by 
P.A. and a June 1996 statement by that individual.  In his 
June 1996 statement P.A. indicated that while he personally 
did not experience combat or know if the veteran had, it was 
possible that the veteran had seen combat.

Also added to the record is a duplicate of the September 1995 
statement by Dr. Modir and a December 1997 statement by that 
individual.  In his December 1997 statement, Dr. Modir 
indicated that the veteran had been under his care from 1969 
to 1974 for what appeared to be PTSD, evidenced by 
depression, anxiety, substance abuse and a mood disorder.

Evidence added to the record also includes statements dated 
in July 1996 and October 1997 by J.G., a service comrade of 
the veteran.  J.G. stated that he served in the veteran's 
unit while overseas and that when the unit arrived in 
Vietnam, he witnessed a soldier being struck in the face by a 
rock.  J.G. also alleged that he later witnessed a soldier 
sustain injuries when run over by a vehicle, and he averred 
that the unit would receive sniper fire while on convoy.  He 
nevertheless clarified that his unit was not in combat areas 
except on some occasions when delivering supplies, although 
the members of his unit would purportedly keep their guns 
ready; he did not recall any members of his unit receiving 
the Purple Heart.  He stated that the veteran had been caught 
in a flash flood on one occasion and that the veteran was 
thereafter hospitalized.

The evidence added to the record also includes a Personal 
Inventory and Development written by the veteran, received at 
the RO in February 1998, which indicates that the veteran 
began using marijuana in Vietnam to forget about the war and 
that he started consuming alcohol in 1982.

Also added to the record is a February 1998 statement by 
S.B., an attorney, which avers that the veteran had 
substantial combat experience while in service, that the 
veteran thereafter developed PTSD, and that the veteran 
probably contracted hepatitis from a flash flood in service.

Evidence added to the record since the May 1996 decision also 
includes June 1998 statements by Dr. Buzzard and Mr. Flynn.  
Dr. Buzzard stated that the veteran's alcoholism was probably 
the primary contributor to his death from liver failure.  He 
averred that the veteran was in combat in service, and that 
he thereafter suffered from some elements of PTSD.  Dr. 
Buzzard indicated that his review of the medical literature 
disclosed ample evidence of a link between PTSD and alcohol 
abuse, and he concluded that the veteran's combat exposure 
and subsequent development of PTSD was a major contributor to 
his substance abuse.  Mr. Flynn reported that he was a 
licensed psychotherapist and that the appellant and the 
veteran had felt that the veteran's hepatitis originated in 
service following exposure to hazardous chemicals in Vietnam.

Also added to the record were several medical articles and 
excerpts from medical publications.  The medical articles 
essentially indicate that combat exposure is predictive of 
the development of PTSD symptoms, that PTSD often co-occurs 
with alcohol dependence and that alcohol use is prevalent 
among Vietnam veterans suffering from combat-related PTSD.  
The medical excerpts describe the diagnostic criteria for 
PTSD and describe hepatitis in general, noting that hepatitis 
may, in some instances, be contracted through exposure to 
contaminated water or toxic substances.

The evidence added to the record lastly includes several 
statements by the appellant and the transcript of her 
September 1998 hearing before the undersigned.  The 
statements and testimony essentially aver that the veteran 
was accidentally washed into a river in Vietnam and that he 
thereby contracted hepatitis, probably hepatitis C; the 
appellant insisted that the veteran's service medical records 
did show treatment for hepatitis.  The statements indicate 
that the veteran continued to experience dysentery after 
service.  The appellant also averred that the veteran was 
shot at in service and experienced other service stressors, 
and that he was treated for psychiatric disability shortly 
thereafter.  She stated that the veteran was never treated by 
Mr. Flynn.  She indicated that the veteran's alcoholism was 
really a form of self medication for PTSD and that he began 
drinking in service, although he did not drink heavily until 
many years after his period of service.  She argued that the 
veteran's PTSD caused his alcoholism, which in turn caused 
the veteran's liver cirrhosis.

The copies of the August 1995 and September 1995 statements 
by P.A. and Dr. Modir, respectively, are duplicates of 
statements previously on file at the time of the May 1996 
Board decision, and are therefore not new.  The June 1996 
statement by P.A. and the July 1996 and October 1997 
statements by J.G. suggest that the veteran may have 
experienced combat and indicate that the veteran was caught 
in a flash flood during service and was hospitalized shortly 
thereafter.  However, as none of the statements purport to 
establish that the veteran contracted hepatitis in service or 
that the veteran's death was otherwise etiologically related 
to a service-connected or compensable disability, the Board 
concludes that they are not, when considered either alone or 
in connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The December 1997 and June 1998 statements by Drs. Modir and 
Buzzard, respectively, essentially suggest that the veteran 
developed PTSD from his experiences in service, and Dr. 
Buzzard further concluded that the veteran's alcoholism was 
the primary contributor to the veteran's liver failure and 
death, and that the veteran's PTSD caused or chronically 
worsened his alcoholism.  As noted previously, service 
connection for the cause of a veteran's death may not be 
granted for death resulting from alcoholism.  Even assuming 
that the veteran's PTSD was incurred in service, the 
statements by Drs. Kodir and Buzzard notably do not address 
whether PTSD or any service-connected or compensable 
disability caused or contributed substantially or materially 
to the veteran's death, but rather indicate that the 
veteran's alcoholism remains the primary etiologic factor in 
the development of his fatal liver disease.  Since the 
statements are not probative of whether the veteran's death 
was etiologically related to a service-connected or 
compensable disability, they are not, when considered either 
alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

The Personal Inventory and Development written by the veteran 
indicates only that his substance abuse began in service, but 
that his alcohol abuse did not begin in earnest until 1982.  
Since the statement is not probative of whether the veteran's 
death was etiologically related to a service-connected or 
compensable disability, it is not material to reopen the 
appellant's claim.  The June 1998 statement by Mr. Flynn 
indicates only that the appellant believes that the veteran 
contracted hepatitis in service.  The several statements by 
the appellant and S.B., and the transcript of the appellant's 
September 1998 hearing, are largely duplicative of evidence 
previously of record in May 1996, and essentially argue 
vigorously that the veteran contracted hepatitis in service 
from immersion in contaminated water in Vietnam and that it 
was this hepatitis which caused or contributed substantially 
or materially to his death; or that the veteran's PTSD caused 
his alcoholism which in turn led to his death.  However, as 
laypersons, the appellant and S.B. are not competent to offer 
medical opinions, so the assertions of the appellant, 
including as reflected in Mr. Flynn's June 1998 statement, 
and S.B. concerning medical diagnosis or causation therefore 
cannot constitute competent medical evidence with which to 
reopen a claim, and are therefore not material.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, 
although the appellant has attempted to support her position 
with medical articles indicating that hepatitis may be 
contracted through exposure to contaminated water or other 
sources, the articles notably are not concerned with the 
facts of the veteran's particular medical history, and are 
otherwise too generic to constitute competent medical 
evidence with which to reopen a claim.  See Sacks v. West, 11 
Vet. App. 314 (1998), Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

As a whole, the evidence received in the claims file 
subsequent to the May 1996 Board decision does not tend to 
show that any service-connected or compensable disability 
caused or contributed substantially or materially to his 
death.  Thus, in the Board's judgment, this evidence, when 
considered either by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the May 1996 Board decision 
is not new and material and the claim is not reopened.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen the claim for service connection 
for the cause of the veteran's death for Dependency and 
Indemnity Compensation purposes.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for the cause 
of the veteran's death for Dependency and Indemnity 
Compensation purposes is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

